        Case 1:20-cv-10002-RGS Document 16 Filed 06/26/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS




EMILY FORSYTHE,

         Plaintiff,

V.                                                    Civil Action No. l:20-cv-10002


WAYFAIR, LLC

         Defendant.




                 STIPULATED CONFIDENTIALITY PROTECTIVE ORDER

         Toadequately protect material entitled to bekept confidential, the parties in the above-

captioned matter, by and through their respective counsel, and pursuant Rule 26(c) of the Federal
Rules of Civil Procedure, hereby stipulate and agree to the terms of this Stipulated

Confidentiality Protective Order as follows:

         1.      Scope. This Stipulated Confidentiality Protective Order ("Order") shall apply to

information, testimony, documents, and things provided bythe parties in the above-captioned

matter that contain proprietary, personal, or confidential information that is not generally
disclosed to the public by the parties and anyother information that is required by law or

agreement to be kept confidential.

         2.      Non-Disclosure of Confidential Documents. No confidential document may be

disclosed to any person except as provided in Paragraph 3 below. A "confidential document"
means any document that bears the legend "CONFIDENTIAL." In the event that a party
inadvertently fails to designate a document as confidential, and the party reasonably and in good
faith believes that it should be so designated, the party may subsequently make such a


                                                  1
64524015v.2
        Case 1:20-cv-10002-RGS Document 16 Filed 06/26/20 Page 2 of 7




designation by notifying the recipient's counsel in writing as soon as practicable. Afterreceipt

of such notification, the recipient will treat the information as if it had been designated

confidential at the time the information was produced. The parties agree that either party may

designate appropriate documents prior to the Court's entry of this Order.

        3.     Permissible Disclosures. Documents and information stamped

"CONFIDENTIAL" may be disclosed to: (i) counsel for the parties in this action who are

actively engaged in the conduct of this litigation, including counsel's legal and clerical assistants;

(ii) a party, or an officer, director, or employee of a corporate party deemed necessary bycounsel

for that party to aid in the prosecution, defense, or settlement of this action; (iii)any person

designated bythe Court; (iv) persons sitting for depositions or appearing as trial witnesses; (v)

court reporters employed in this action; (vi) outside consultants or experts retained for the

purpose ofassisting counsel in the litigation; and (vii) any other person as to whom the parties in
writing agree, provided, however, that persons identified in subparts (vi) and (vii) shall sign the
form appended as Exhibit A prior to the disclosure ofany confidential documents to such person.
         4.     Dispute Regarding Classification. In the event thata party objects to the

designation of any document ordocuments asconfidential by the other party, the objecting party
shall provide notification ofthe objection tocounsel for the party asserting confidentiality and
may seek a Court order. Any document(s) that are stamped confidential and subject to challenge
shall be treated as subject to the protections ofthis stipulation until the Court orders otherwise.
         5.     Designation of Transcripts. When confidential information is incorporated into

a transcript ofa deposition, hearing, trial or other proceeding, including exhibits, the designating
party shall, with the cooperation ofall other parties, make arrangements with the reporter during
the course ofsuch deposition orother proceeding to label such transcript, portions thereof and/or



64524015V.2
        Case 1:20-cv-10002-RGS Document 16 Filed 06/26/20 Page 3 of 7




exhibits as "CONFIDENTIAL." In the alternative, a party may designate, in writing, such

transcripts, portions thereof and/or exhibits as "CONFIDENTIAL" after receipt by the

designating party of the original or a copy thereof.

        6.     Use of Confidential Information, Persons obtaining access to confidential

documents or information under this Order shall use the information only for preparation and

trial of this litigation (including during discovery, motion practice, mediation, appeals and

retrials), and shall not use such information for any other purpose, including but not limited to

use in business, governmental, commercial, administrative, or judicial proceedings or

transactions other than the present action.

         7.    Confidential Information at Trial. Subject to the Federal Rules of Civil

Procedure, stamped confidential documents and other confidential information may beused as

chalks and offered into evidence at trial or any court hearing. Any party may move the Court

for an order that the evidence be received in camera or under other conditions to prevent

unnecessary disclosures. The Court then will determine whether the proffered document,

information and/or evidence should continue to be treated as confidential information and, if so,

what protection, if any, may beafforded to such information at thetrial.

         8.    Filing of Confidential Information. Tothe extent that any party seeks to file

documents or information subject to this stipulation with the Court, the filing party may either (a)

file a motion for leaveto file the information under seal pursuantto Local Rule 7.2 prior to

submitting such material to the court, or(b) seek and obtain the producing party's consent to file
such information without such protections. Any documents filed under seal shall remain sealed
while in the office of theClerk so long asthey retain their status as confidential documents, in
accordance with the governing Local Rule.




64524015V.2
        Case 1:20-cv-10002-RGS Document 16 Filed 06/26/20 Page 4 of 7




         9.    Non-termination. The provisions of this Order shall not terminate at the

conclusion of this action. Upon completion of this litigation, the receiving party shall, upon

request by the producing party, return or destroy all Confidential material.

         10.   No Waiver. The inadvertent, unintentional, or in camera disclosure of

confidential documents and information shall not be deemed a waiver of the producing party's

claims of confidentiality. If a party inadvertently or unintentionally produces any confidential

document or information without marking or designating it as such, the party may, promptly

upon discovery, furnish a substitute copy properly marked along with written notice to all parties

(or written notice alone as to non-documentary information) that such information is deemed

confidential and should be treated as such in accordance with the provisions of this Order. Each

person receiving such a notice must treat the inadvertently produced, confidential information as

confidential. If the inadvertently produced, confidential information has been disclosed prior to

the receipt of such notice, theparty that made the disclosure shall notify theparty providing

notice of inadvertent disclosure as soon as practicable.

         11.   Production of Privileged Material. The parties agree that the production of

communications, documents or information protected by the attorney-client privilege, work

product doctrine, orany other privilege orprotection from disclosure ("Privileged Material"),
whether inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in

this case or in any other federal or state proceeding. If the receiving party receives documents,

ESI or other forms of information from the producing party that, upon inspection or review,

potentially and reasonably appears tocontain Privileged Material, the receiving party shall
immediately stop review ofsuch information and promptly retum, delete, ordestroy all copies of
the Privileged Material. Upon written notification from the producing party to the receiving



64524015V.2
        Case 1:20-cv-10002-RGS Document 16 Filed 06/26/20 Page 5 of 7




party identifying Privileged Material, the receiving party shall not review the disclosed

Privileged Material; shall return, delete, or destroy all copies of the disclosed Privileged

Material; and shall make no further use of such Privileged Material. The parties agree that this

Order shall be interpreted to providethe maximum protection allowedby Federal Rule of

Evidence 502(d).

         12.   Nothing contained in this Order and no action taken pursuant to it shall prejudice

the right of any party to contest the alleged relevancy, admissibility, or discoverability of

confidential documents and information sought.


BY THE COURT:




DATED: June 26, 2020
SO AGREED AND STIPULATED TO:

/s/Robert E. Goodman                                /s/LvnnA. Kappelman
Jonathan J. Margolis (BBO No. 319980)               Lynn A. Kappelman (BBO No. 642017)
Jmargolis@theemploymentlawyers.com                  lkappelman@seyfarth.com
Powers, Jodoin, Margolis & Mantell LLP              Emily J. Miller (BBO No. 705662)
111 Devonshire Street                               emmiller@seyfarth.com
Boston, MA 02109                                    SEYFARTH SHAW LLP
TEL: 617-742-7010 ext. 203                          Two Seaport Lane, Suite 300
FAX: 617-742-7225                                   Boston, MA 02210-2028
                                                    TEL: 617-946-4800
Robert E. Goodman, Jr. (BBO No. 549175)             FAX: 617-946-4801
reg@kilgorelaw.com
Kilgore & Kilgore, PLLC                             COUNSEL FOR DEFENDANT
3109 Carlisle Street
Dallas, TX 75204
TEL: 214-379-0823
FAX: 214-379-0840

COUNSEL FOR PLAINTIFF




64524015V.2
        Case 1:20-cv-10002-RGS Document 16 Filed 06/26/20 Page 6 of 7




                                 CERTIFICATE OF SERVICE


        I herebycertifythat, on June 26,2020, this document filed through the CM/ECF system
will be sentelectronically to the registered participants as identified on the Notice of Electronic
Filing and paper copies will be sentto those indicated as non-registered participants.

                                              /s/ Emily J. Miller
                                              Emily J. Miller




645240 !5v.2
        Case 1:20-cv-10002-RGS Document 16 Filed 06/26/20 Page 7 of 7




                                             Exhibit A


                Acknowledgment of Stipulated Confidentiality Protective Order

        I have received a copy of the Stipulated Confidentiality Protective Order in the action
entitled Forsythe v. Way/air, Civil Action No. 1:20-cv-10002, pending in the United States
District Court for the District of Massachusetts. I have carefully read and understand the
provisions of the Stipulated Confidentiality Protective Order.

         I agree to comply with all provisions of the Stipulated Confidentiality Protective Order.

       I agree to not divulge to persons otherthan those specifically authorized by the Stipulated
Confidentiality Protective Order, and will not use, copy, distribute or disclose, except solely for
purposes of this litigation, any confidential document or information except as provided herein.

         I agree to return all documents containing confidential information to the attorneys who
presented this Acknowledgment to me within sixty (60) days after the final conclusion ofthis
litigation whether bydismissal, final judgment by a tribunal offinal jurisdiction, (i.e. the Court
of Appeals), or settlement, or sooner if so requested.

Signature:


Printed Full Name:



Date:




64524015v.2
